Citation Nr: 0813676	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-07 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for disequilibrium 
claimed as vertigo.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel



INTRODUCTION

The veteran had active service from June 1954 to December 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.  Disequilibrium, claimed as vertigo, was not manifest in 
service and is unrelated to his service connected hearing 
loss disability and tinnitus.

2.  The veteran does not have a left knee or low back 
disability.


CONCLUSIONS OF LAW

1.  Disequilibrium, claimed as vertigo,  is not proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310 (2007).

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for disequilibrium, a left 
knee disability and a low back disability.  In a VCAA letter 
of April 2003 the appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided.  
However, the Board finds that the appellant's claim is being 
denied, therefore there can be no possibility of prejudice to 
the appellant even if the appellant was not informed of the 
same in a timely manner.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary requirements 
and therefore, the essential fairness of the process has not 
been affected.  As such, even if there were some type of 
problem with the notice provided by the RO, the Board finds 
that there have been no notice errors that have resulted in 
any prejudice to the appellant.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Board notes that the veteran's service medical records 
were apparently destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  The RO contacted NPRC 
numerous times in an attempt to locate any available records 
to include medical and dental records.  In March 2007 there 
was a formal finding by a Military Records Specialist stating 
that the veteran's service records were unavailable for 
review.  The Court has held that in cases where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The Board notes that the veteran has not been afforded a VA 
examination with regards to the claims for a low back 
disability and a knee disability.  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court held that VA must provide a 
medical examination when there is: (1) competent evidence of 
a current disability or persistent recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  In this case, 
there is no reliable evidence of in service disease or 
injury.  Therefore, the evidence on file is adequate to make 
a decision and further examination is not needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal VA outpatient treatment records and 
private medical treatment records have been obtained.  The 
veteran was afforded a VA examination and Travel Board 
hearing.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).
Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively, it is not for application in the present 
claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

Disequilibrium claimed as vertigo

At the outset the Board notes that the veteran claimed 
service connection for vertigo.  However, the competent 
medical evidence of record shows that the veteran has not 
been diagnosed with vertigo, but rather with disequilibrium.  
Therefore, the Board will conduct its analysis based on the 
diagnosed disability of disequilibrium claimed as vertigo.  

The Board notes that it is not argued, and the evidence does 
not show, that disequilibrium was manifested in service.  
A VA examination report of April 2005 notes that the veteran 
denied any complaints of vertigo, but reported periodic 
disequilibrium, most commonly brought on by sudden movement 
such as standing from sitting.  The examiner noted that 
vertigo and disequilibrium are separate conditions with 
different symptoms.  He opined that the veteran's 
disequilibrium is unrelated to his hearing loss and/or 
tinnitus.

After a careful review of the evidence of record, the Board 
finds that service connection for disequilibrium is not 
warranted.  

The veteran asserts that his disequilibrium claimed as 
vertigo was caused by his service connected hearing loss 
disability and tinnitus.  However, a careful review of the 
evidence reveals that there is no competent evidence of a 
relationship between the veteran's disequilibrium and the 
service connected hearing loss disability and tinnitus.  The 
only medical opinion of record states that the veteran's 
disequilibrium is unrelated to his service connected hearing 
loss disability and tinnitus.  The opinion was provided in 
conjunction with a detailed examination of the veteran's 
current condition and past medical history.  This opinion is 
competent and stands uncotradicted by any other competent 
evidence of record.  Furthermore, there is no competent 
evidence of an increase in disability (aggravation) due to a 
service connected disease or injury.

In sum, the only evidence in favor of the veteran's claim is 
his own assertion that he believes his disequilibrium began 
as a result of his service connected hearing loss disability 
and tinnitus.  His opinion as to etiology, however, is 
insufficient to establish a relationship between the two 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (Laypersons are not competent to offer medical 
opinions).  Therefore, because the one medical opinion of 
record reflects that the veteran's disequilibrium was not 
caused or aggravated by the service connected hearing loss 
disability and tinnitus and there is no competent evidence to 
refute the opinion, the Board must deny service connection 
for disequilibrium.  



Left knee and low back

The veteran is claiming service connection for a left knee 
disability and a low back disability.  In statements the 
veteran has alleged that he injured his low back and his left 
knee while in service.  He has further stated that he was 
treated for his knee after service but that his treating 
physician is now deceased.

As noted above, service connection requires evidence of a 
current disability.  Without competent evidence of a current 
disability of the left knee or the low back, service 
connection must be denied.  38 C.F.R. § 3.303; Brammer, 3 
Vet. App. 223.  The veteran has alleged he injured his back 
and left knee in service.  Here, there is no current medical 
evidence of a disability of the left knee or the low back.  
The veteran has not submitted any competent medical evidence 
of disability of the left knee or the back.  Without a 
current disability, service connection cannot be granted.  

In sum, the only evidence of a current disability of the left 
knee or low back comes from the veteran's own assertions that 
he has such disabilities.  However, the Board notes that 
while the veteran is competent to report symptoms, as a 
layperson, he is not qualified to render an opinion 
concerning questions of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Without a diagnosis 
of a left knee disability or a low back disability, service 
connection cannot be granted.




ORDER

Service connection for disequilibrium claimed as vertigo is 
denied.  

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


